COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


G.M.W. GENERAL CONTRACTORS, INC. AND
SELECTIVE INSURANCE COMPANY OF AMERICA
                                                                MEMORANDUM OPINION*
v.     Record No. 0153-04-2                                         PER CURIAM
                                                                    MAY 25, 2004
TIMOTHY D. SHEFFIELD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Laura K. Drewry; Robert Harrington & Associates, on brief), for
                 appellants.

                 (Ruth E. Nathanson; Maloney, Parks, Clarke & Nathanson, on brief),
                 for appellee.


       G.M.W. General Contractors, Inc. and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission finding that (1) Timothy D.

Sheffield (claimant) proved he sustained neck and back injuries causally related to his

compensable May 23, 2001 injury by accident, and (2) employer was responsible for payment of

medical bills for treatment rendered to claimant by Dr. David Milot. We have reviewed the

record and the commission’s opinion and find no reversible error. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Sheffield v. GMW General

Contractors, Inc., VWC File No. 205-51-34 (Dec. 19, 2003). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-